Title: From James Madison to John Sitman and Others, 28 May 1794
From: Madison, James
To: Sitman, John


Letter not found. 28 May 1794. Acknowledged in Sitman and others to JM, 22 Jan. 1795. Concerns an address that Sitman has sent to JM (possibly a “petition of sundry inhabitants of the towns of Salem, Beverly, and Danvers, in the State of Massachusetts,” which was read in the House of Representatives on 7 Apr. 1794 [Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 561]).
